


110 HR 5782 IH: Secure Access to Firearms Enhancement

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5782
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2008
			Mr. Boozman (for
			 himself, Mr. McCotter,
			 Mr. Sessions,
			 Mr. Peterson of Pennsylvania,
			 Mr. Miller of Florida,
			 Mr. Marchant,
			 Mr. Hunter,
			 Mr. Westmoreland,
			 Ms. Ginny Brown-Waite of Florida,
			 Mrs. Cubin,
			 Mr. Burton of Indiana,
			 Mr. Young of Alaska,
			 Mr. Franks of Arizona,
			 Mr. Hayes,
			 Mr. Garrett of New Jersey,
			 Mr. Cannon,
			 Mr. Wilson of South Carolina,
			 Mr. Wamp, Mr. Hall of Texas, Mr. Hensarling, Mr.
			 Deal of Georgia, Mr.
			 Gingrey, Mr. Rogers of
			 Kentucky, Mr. Rogers of
			 Alabama, Mr. Keller of
			 Florida, Mr. Aderholt,
			 Mr. McIntyre,
			 Mr. Souder,
			 Mr. Lamborn,
			 Mr. Camp of Michigan,
			 Mr. Rehberg,
			 Mrs. Miller of Michigan,
			 Mr. Mollohan, and
			 Mr. Sali) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  provide for reciprocity in regard to the manner in which nonresidents of a
		  State may carry certain concealed firearms in that State.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Access to Firearms Enhancement
			 (SAFE) Act of 2008.
		2.Reciprocity for
			 the carrying of certain concealed firearms
			(a)In
			 GeneralChapter 44 of title 18, United States Code, is amended by
			 inserting after section 926C the following:
				
					926D.Reciprocity
				for the carrying of certain concealed firearmsNotwithstanding any provision of the law of
				any State or political subdivision thereof:
						(1)A person who is not
				prohibited by Federal law from possessing, transporting, shipping, or receiving
				a firearm, and is carrying a valid license or permit which is issued pursuant
				to the law of any State and which permits the person to carry a concealed
				firearm, may carry in any State a concealed firearm in accordance with the
				terms of the license or permit, subject to the laws of the State in which the
				firearm is carried concerning specific types of locations in which firearms may
				not be carried.
						(2)A person who is not
				prohibited by Federal law from possessing, transporting, shipping, or receiving
				a firearm, and is otherwise than as described in paragraph (1) entitled to
				carry a concealed firearm in and pursuant to the law of the State in which the
				person resides, may carry in any State a concealed firearm in accordance with
				the laws of the State in which the person resides, subject to the laws of the
				State in which the firearm is carried concerning specific types of locations in
				which firearms may not be
				carried.
						.
			(b)Clerical
			 AmendmentThe table of sections for chapter 44 of title 18 is
			 amended by inserting after the item relating to section 926C the
			 following:
				
					
						926D. Reciprocity for the carrying of
				certain concealed
				firearms.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect 180 days after the date of the enactment of this
			 Act.
		
